Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, figures 2 and 2A in the reply filed on 09/27/21 is acknowledged. Claims 7-8, 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 8, 21 are drawn to a non-elected species. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 9, 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andreou (2015/0230902).
Andreou discloses an endodontic hand file (e.g. 16) comprising: a handle (e.g. 10); a file (e.g. 16) having a first portion (e.g. 20, 26) extending along a central axis of the handle, and a second portion (e.g. 17) extending into the handle; a window (e.g. 28) formed in at least a portion of the handle; and an exposed portion of the second portion of the file passing into the window (fig. 2); the exposed portion of the file extends through the window and an extension portion of the file extends back into the handle (fig. 2); .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreou as applied to claim 1 above, and further in view of Lampert (2009/0181341).
Andreou discloses the invention substantially as claimed except for the exposed portion is offset from the central axis and the extension portion is angled toward the central axis and the second portion including a jog as claimed.
Lampert teaches an endodontic file including the exposed portion 48 is offset from the central axis and an extension portion (e.g. toward a tip of 48) is angled toward the central axis and a second portion including a jog towards an exterior of the handle (see figures 3-4. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the file of Andreou by providing the exposed portion is offset from the central axis and the extension portion is angled  In re Aller, 105 USPQ 233. 

Claims 12, 13, 14, 15, 17, 18, 19, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreou as applied to claim 1 above, and further in view of Lampert (2009/0181341).
Andreou discloses the invention substantially as claimed and further teaches the exposed portion is substantially parallel to the axis, except for the exposed portion is offset towards a side portion and corner portion of the handle and from the central axis and the extension portion is angled toward the central axis and the second portion including a jog as claimed, wherein the exposed portion of the file extends through the window and an extension portion of the file extends back into the handle.
Lampert teaches an endodontic file including the exposed portion 48 is offset from the central axis and towards a side portion and corner portion of the handle and an extension portion (e.g. toward a tip of 48) is angled toward the central axis and a second portion including a jog towards an exterior of the handle (see figures 3-4); wherein the exposed portion of the file extends through the window and an extension portion of the file extends back into the handle (fig. 3); 

. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the file of Andreou by providing the exposed portion is offset from the central axis and the extension portion is angled toward the central axis  as taught by Lampert in order to allow apex locator to get connected at any desired angle along the curved radius.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOGESH P PATEL/Primary Examiner, Art Unit 3772